Citation Nr: 0218418	
Decision Date: 12/18/02    Archive Date: 12/24/02	

DOCKET NO.  00-22 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to service connection for a bilateral leg 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to May 
1972.  

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from an October 1999 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Waco, Texas.  The 
undersigned member of the Board conducted a 
videoconference hearing in September 2001.  The Board 
remanded this case in November 2001 for additional 
development.  


FINDINGS OF FACT

1.  The veteran has a bilateral foot disorder and a 
bilateral leg disorder.  

2.  It is not shown that the veteran sustained a chronic 
bilateral foot or bilateral leg injury in service or that 
his current bilateral foot disorder or bilateral leg 
disorder is related to service.  


CONCLUSION OF LAW

Service connection for a bilateral foot disorder or 
bilateral leg disorder is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records fail to reveal either a chronic 
bilateral foot disorder or chronic bilateral leg disorder.  
In November 1971, the veteran complained of numbness in 
the toes of both feet for a period of two months.  Within 
his May 1972 separation evaluation, the veteran's feet and 
lower extremities were found to be normal.  Neither the 
veteran nor the examiner indicated either a bilateral foot 
or leg disorder.  The veteran was discharged from active 
service in May 1972.  

The veteran filed a claim seeking service connection for 
these disorders in August 1999, more than 20 years after 
the veteran's discharge from active service.  Post service 
medical records were obtained by the RO.  A VA hospital 
discharge summary, dated April 2000, reveals that in the 
course of the veteran's domiciliary admission peripheral 
vascular disease in both lower extremities was diagnosed.  
In addition, a June 2000 outpatient treatment record 
reveals complaints of bilateral leg pain, worse in the 
left leg.  

On VA podiatry examination in October 2000, the veteran 
complained of pain and numbness in the big toes on both 
feet.  The veteran claimed that he experienced similar 
discomfort during his period of service in the early 
1970's.  The diagnoses included hallux limitus and 
neuralgia of both halluces. 

At the hearing held in September 2001, the veteran 
contended that his bilateral foot and leg disorders are 
the result of his active service.  The veteran testified 
that he had been recently informed by a VA podiatrist that 
his bilateral foot problems may be related to his 
inservice problems.  The veteran acknowledged that the VA 
examiner did not include this opinion as part of the 
written treatment record.  The veteran also testified that 
his currently claimed bilateral foot disorder is the same 
as the claimed bilateral leg disorder and that a tingling 
sensation and constant aching manifest both conditions.  

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board remanded this case in November 2001 to 
assist the veteran with the development of his claims.  In 
March 2002, the RO contacted the veteran and requested any 
medical records pertinent to his claims.  No specific 
response was received.  

At the request of the Board, the RO obtained additional 
medical evaluations in order to determine the etiology of 
the veteran's disorders.  In a May 2002 foot evaluation, 
the veteran reported that he did a great deal of standing 
in the military.  He related that he had foot pain in the 
military and it has continued ever since.  He denied any 
specific trauma to the feet.  A detailed physical 
evaluation was performed.  Hallux limitus, probably 
secondary to advancing age, was diagnosed.  The examiner 
specifically indicated that this did not appear to be 
related to his military service.  Radiographic changes of 
the tufts of the right 3rd and 4th toes, related to his 
surgery/treatment for warts, was also indicated to be not 
related to his military service.  A common variant of the 
right fifth toe with an absent DIP joint was also found to 
be not related to the veteran's military service.  

The examiner indicated that she had reviewed the claims 
folder and that the veteran had no evidence of any trauma 
during his brief military career.  There was no visit in 
his service records for foot pain with the exception of 
one for numbness in the toes, in which the examination was 
found to be unremarkable.  He was without any complaints 
regarding his feet at the time of discharge, and his 
discharge examination was noted to be normal as with 
regards to his feet.  It was indicated that there was 
nothing in his military history to suggest that his 
service caused the current peripheral neuropathy.  

In a peripheral nerve examination also held in May 2002, 
the veteran reiterated his previous contentions.  Vascular 
insufficiency in the veteran's legs was reported.  Studies 
had revealed mild to moderate sensorimotor axonal 
peripheral neuropathy.  The examiner noted the 
documentation of a complaint of numbness in the toes for 
two months in service.  Documentation of a continuity of 
this problem, however, was reported to be lacking in the 
medical records.  

Additional outpatient treatment records were obtained by 
the RO.  None of these medical reports associate the 
veteran's disorders to his active service.  

In a letter to the veteran's Congressman dated August 
2002, the veteran indicated that he had complained so much 
about his symptoms to the doctors during service that they 
finally told him that they did not know what was wrong 
with his feet and that there was nothing they could do 
about it.  As a result, he continued to do his duties as 
usual and did not return to the infirmary.  

The veteran's representative submitted written argument in 
December 2002.  

II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there is substantial compliance with the assistant 
provisions set forth in the new law and regulation.  The 
record in this case includes two VA examination reports, 
outpatient treatment records, and the veteran's 
statements.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant 
to the issues on appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with 
his claims.  Moreover, in a March 2002 letter and an 
August 2002 supplemental statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as 
the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has been notified of the applicable laws and 
regulations, which sets forth the criteria for entitlement 
to service connection.  The discussions in the rating 
decision, statement of the case and supplemental statement 
of the case have informed the veteran of the information 
and evidence necessary to warrant entitlement to the 
benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law and regulation have 
been met.  

III.  Analysis

Service connection may be granted if the evidence shows 
that a disability was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  A determination of 
service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
To establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

In the VA evaluations of May 2002, bilateral foot and leg 
disorders were found.  Accordingly, there is medical 
diagnosis of a current disability.  The veteran alleges 
that these disorders are the result of his military 
service more than 25 years ago.  However, the record is 
devoid of any evidence of a chronic bilateral foot 
disorder or bilateral leg disorder in service.  The 
complaint of numbness of the toes of both feet for a 
period of two months in November 1971 does not indicate a 
chronic condition associated with the veteran's feet or 
legs.  When the fact of chronicity in service is not 
adequately supported, as in this case, a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Based on a total lack of 
evidence of a bilateral foot or leg disorder in service, 
and no competent evidence that the current disorders are 
related to service, the Board finds that the preponderance 
of the evidence is against these claims.  The medical 
opinions obtained by the Board in May 2002, which clearly 
disassociate the veteran's current disorders from his 
active service, also provide evidence against these 
claims.  Hence, they must be denied.  

With regard to the veteran's own contention that he has a 
bilateral foot disorder or bilateral leg disorder related 
to his service or to his complaints in service in 1971, as 
a lay person, he may be competent to report that an injury 
occurred; however, he is not competent to relate a current 
disability to such injury or complaints during his 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Simply stated, the veteran is not competent to 
associate the difficulties he had in his military service 
more than 25 years ago with his current bilateral foot and 
leg disorders.  Accordingly, these claims must be denied.  


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.  

Entitlement to service connection for a bilateral leg 
disorder is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

